Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 4-5, that: Sato and Hori, alone or in combination, fail to teach or suggest the features of claim 1. For example, Sato and Hori, alone or in combination, fail to teach or suggest "a contiguous inner skin of electrically conductive material with an electrical conductivity a and a thickness t, with at< 0.1 [t1," in combination with the remaining elements of claim 1. … 
Based on the MPEP requirement just cited and the limitations of claim 1, one skilled in the art would not have a reasonable expectation of success by combining Sato and Hori. A Carbon-based film as disclosed by Sato, regardless of its conductivity, would not form a contiguous film and, as such, would not provide the charge build up prevention desired by Sato. If Sato' s own tube would not benefit from a 1,000 Angstrom thick Carbon film, then such disclosure does not disclose the claimed features.

In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Sato (US 3634684 A) discloses a contiguous inner skin (5) (col. 1, lines 57-65) of electrically conductive material (col. 1, lines 55-66 Note carbon with a thickness of 1000 Angstroms) with an electrical conductivity σ and a thickness t, with σt < 0.1 Ω '1 (col. 1, lines 57-65 Note coating/membrane 5 “on” the inner surface of the shield (4); Note 5 is contiguous/on/touching 4); 
	(col. 1, lines 5-66); 

(Note Taking graphite as the most electrically conductive form of carbon (which has a maximum electrical conductivity σ  = 3 • 105 1 /Ωm, and this only along its electrically conductive basal planes; see e.g. https://en.wikipedia.org/wiki/ Electrical_resistivity_and_conductivity#Resistivity_and_conductivity_of_various_materiaIs; the average conductivity of a graphite powder coating will necessarily be much less), and an upper limit of the thickness t of 0.1 μm (as cited above), the product (σ*t) in Sato is less than 0.03 1/Ω, or rather much less than this (i.e. less than 0.01 1/Ω);
Note the definition of contiguous = sharing a common border; touching. 
Sato discloses that the inner skin is contiguous (i.e. on/touching) with itself and/or the outer tube (4) (col. 1, lines 57-65) and thus would provide the prevention desired by Sato.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (US 3634684 A) in view of HORI (JP 2004241190 A).
Regarding claim 1, Sato discloses an Electron Microscope (abstract) (reference’s claim 1 Note electron microscope) (fig. 1) comprising:
an illumination system (fig. 1; 1, 2), for directing a beam of electrons (3) to irradiate a specimen (reference’s claim 1 Note electron microscope is inclusive of a beam source, beam optics, specimen, and detector at least);
an elongate beam conduit (4, 5) , through which the beam of electrons is directed;

a detector (reference’s claim 1) for detecting radiation emanating from the specimen in response to said irradiation,
wherein at least a portion of said elongate beam conduit (4, 5) extends at least through 
an outer tube (4) of electrically insulating material (col. 1, lines 45-66) , and
a contiguous inner skin (5) (col. 1, lines 57-65) of electrically conductive material (col. 1, lines 55-66 Note carbon with a thickness of 1000 Angstroms) with an electrical conductivity σ and a thickness t, with σt < 0.1 Ω '1 (col. 1, lines 57-65 Note coating/membrane 5 “on” the inner surface of the shield (4); Note 5 is contiguous/on/touching 4); 
	(col. 1, lines 5-66); 
(col. 2, lines 1-4 and col. 2, lines 40-42); 
(Note Taking graphite as the most electrically conductive form of carbon (which has a maximum electrical conductivity σ  = 3 • 105 1 /Ωm, and this only along its electrically conductive basal planes; see e.g. https://en.wikipedia.org/wiki/ Electrical_resistivity_and_conductivity#Resistivity_and_conductivity_of_various_materiaIs; the average conductivity of a graphite powder coating will necessarily be much less), and an upper limit of the thickness t of 0.1 μm (as cited above), the product (σ*t) in Sato is less than 0.03 1/Ω, or rather much less than this (i.e. less than 0.01 1/Ω);
Note the definition of contiguous = sharing a common border; touching. 
But Sato fails to disclose a multipole lens assembly configured as an aberration corrector; and wherein at least a portion of said elongate beam conduit extends at least through said aberration corrector.
HORI, however, discloses an electron microscope (fig. 1) [0052] with a multipole lens assembly (L1, L2) configured as an aberration corrector [0031] for use in an SEM [0052]; and through said aberration corrector (L1, L2) .
	[0031-0049] [0052] (Note SEM’s have scanning coils/deflectors).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine the invention of Sato of a resistive beam conduit tube to prevent charging by stray electrons in a SEM (col. 2, lines 1-4 and col. 2, lines 40-42), with a multipole lens assembly configured as an aberration corrector for use in an SEM [0052]; and wherein at least a portion of said elongate beam conduit extends at least through said aberration corrector, as taught by HORI, to use as a substitution of one known conduit type (i.e. Sato’s conduit) for another (Hori’s conduit) to obtain predictable beam conductance and lens shielding results  (i.e., for increased lens/beam controller equipment lifetime, by outer insulator tube shielding, for preventing equipment malfunction due to-from stray electron impingement, (per Sato, col. 1, lines 12-18).

Regarding claim 2, Sato discloses said outer tube (fig. 1, 4) comprises at least one material selected from the group comprising ceramics, vitreous materials, quartz 
(fig. 1, beam 3 conduit 4, 5 with outer insulator 4, inner conductive skin 5;  deflectors 1, 2); 
(col. 1, lines 45-67).
Regarding claim 4, Sato discloses wherein σt for said electrically conductive material is less than 0.01 Ω-1 
(col. 1, lines 45-67); 
(Note graphite is the most electrically conductive form of carbon (which has a maximum electrical conductivity σ = 3 x 105 1 /Ohm, (σ = 2 to 3×105 // basal plane and 3.3×102 ⊥ basal plane), and this is only along its electrically conductive basal planes; (see for example: (https://www.thoughtco.com/table-of-electrical-resistivity-conductivity-608499) (Note see https://en.wikipedia.org/wiki/ Electrical_resistivity_and_conductivity#Resistivity_and_conductivity_of_various_materials). 
Therefore the average conductivity σ of the carbon/graphite powder coating of Sato (see fig. 1, 5) will necessarily be much less, and with an upper limit of the thickness t of 0.1 μm/1,000 Angstroms (as cited above), the product σt in Sato is less than 0.01 Ω-1 or 0.03Ω-1, or rather much less than this.).

Moreover, regarding claim 5, HORI discloses an imaging system (fig. 1; 1, 4, 5) , for directing electrons that are transmitted through the specimen (fig. 1, on sample holder “H”) onto said detector, wherein said elongate beam conduit (7) extends through said imaging system (1); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 6, HORI discloses said portion of said elongate beam conduit (fig. 1, the bottom of 7) extends at least between a specimen holder (“H”) and said aberration corrector (L1, L2); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 7, HORI discloses said aberration corrector (fig. 1, L1, L2) is configured to correct at least one of spherical aberration [0031]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 8, HORI discloses a magnetic yoke (fig. 2, 21), external to the elongate beam conduit (7), is configured to conduct field lines into the direct vicinity of the beam (in 7);
the elongate beam conduit (7) passes through a bore in said yoke; and
said bore (of 21) has an inner diameter that is greater than an outer diameter of the elongate beam conduit (7), thus creating a gap between the two; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (US 3634684 A) in view of HORI (JP 2004241190 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Shindo et al. (US 6511575 B1).
Regarding claim 3, Sato discloses wherein the conduit’s (4, 5) with said inner skin (5) (of the conductive material); and the combined references disclose claim 1.
     	But the combined references fail to disclose wherein said inner skin (the conductive material) comprises at least one material selected from the group comprising ruthenium oxide, titanium nitrate, and combinations thereof
Shindo, however, discloses use of a conductive material and that the conductive material/conductor is selected from the material of titanium nitrate 
(col. 2, lines 30-50).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with use of a conductive material and that the conductive material/conductor is selected from the material of titanium nitrate, as taught by Shindo, to use as a substitution of one known conductor (i.e. titanium)  for another (i.e. titanium nitrate)  to obtain predictable liner material characteristic results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881